IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,735-01


                            EX PARTE DENNIS CARIAS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1252769-A IN THE 262 DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of murder and sentenced to forty-five years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction. See TEX .

CODE CRIM . PROC. art. 11.07. The trial court designated issues and appointed habeas counsel. The

district clerk later forwarded the habeas application to this Court. See TRAP 73.4(b)(5). The habeas

record forwarded to this Court contains no findings from the trial court resolving the disputed factual

issues. We remand this application to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 30, 2021
Do not publish